DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                ERIC LUCAS,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D16-4048

                            [August 10, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 04-19511 CF10A and 07-22229 CF10A.

   Daniel Tibbitt of Law Offices of Daniel J. Tibbitt, Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.